Opinion filed July 17,
2008 
 
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00116-CV
                                                    __________
 
                               CHARLES MARTIN ET AL, Appellants
 
                                                             V.
 
                 SAGA
PETROLEUM CORPORATION ET AL, Appellees
 

 
                                         On
Appeal from the 118th District Court
                                                         Howard
County, Texas
                                                    Trial
Court Cause No. 40881
 

 
                                             M
E M O R A N D U M   O P I N I O N
On
May 14, 2008, the clerk of this court wrote the parties stating that it
appeared an appealable judgment had not been signed and that, therefore, this
appeal was premature.  The parties were directed to respond on or before May
29, 2008, showing grounds for continuing this appeal.  As of this date, the
parties have not established that a final, appealable judgment has been
entered.
The
appeal is dismissed.
 
July 17, 2008                                                                           PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.